                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LANCE MAYNARD GARDNER,                             Case No. 19-cv-01681-EMC
                                   8                    Plaintiff,
                                                                                            ORDER OF DISMISSAL WITH LEAVE
                                   9             v.                                         TO AMEND
                                  10     VICKI HENNESSY, et al.,                            Docket No. 1
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                      I.       INTRODUCTION

                                  14          Lance Maynard Gardner, an inmate at the San Francisco County Jail, filed this pro se civil

                                  15   rights action under 42 U.S.C. § 1983. His complaint is now before the court for review under 28

                                  16   U.S.C. § 1915A. This order requires Mr. Gardner to file an amended complaint to correct several

                                  17   pleading deficiencies.

                                  18                                       II.      BACKGROUND

                                  19          The complaint alleges the following about an event that occurred when Mr. Gardner was

                                  20   an inmate at the San Francisco County Jail in San Bruno, California: On April 18, 2017, inmate

                                  21   Greg Lubisch entered Mr. Gardner’s cell through the unlocked cell door and attacked Mr. Gardner

                                  22   without provocation for about 3-4 minutes. Among other things, Mr. Lubisch punched and

                                  23   slammed Mr. Gardner’s head into the floor. As a result of the attack, Mr. Gardner sustained a

                                  24   concussion and headaches over the next several months. Mr. Gardner alleges that the attack

                                  25   occurred and lasted 3-4 minutes because San Francisco Sheriff’s Deputy Moore (a) left the cell

                                  26   door unlocked, contrary to a policy that doors were to be locked at all times, and (b) was attentive

                                  27   to his computer screen rather than watching the inmates under his care.

                                  28
                                   1                                        III.     DISCUSSION

                                   2          A federal court must engage in a preliminary screening of any case in which a prisoner

                                   3   seeks redress from a governmental entity or officer or employee of a governmental entity. See 28

                                   4   U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any

                                   5   claims which are frivolous, malicious, fail to state a claim upon which relief may be granted, or

                                   6   seek monetary relief from a defendant who is immune from such relief. See id. at

                                   7   § 1915A(b)(1),(2). Pro se pleadings must be liberally construed. See Balistreri v. Pacifica Police

                                   8   Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                   9          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  10   right secured by the Constitution or laws of the United States was violated, and (2) that the

                                  11   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                  12   U.S. 42, 48 (1988).
Northern District of California
 United States District Court




                                  13          The complaint has three problems. Leave to amend is granted so that Mr. Gardner may file

                                  14   an amended complaint that cures the deficiencies identified in this order.

                                  15          First, Mr. Gardner has not linked several defendants to his claim. The complaint lists as

                                  16   defendants San Francisco Sheriff Vicki Hennessey, the City and County of San Francisco, and San

                                  17   Francisco City Attorney Dennis Herrera, but makes no allegations against any of these

                                  18   Defendants. In his amended complaint, Mr. Gardner must allege facts showing his entitlement to

                                  19   relief from each and every defendant who he proposes to hold liable on the claim. Mr. Gardner

                                  20   must be careful to allege facts showing the basis for liability for each individual defendant. He

                                  21   should not refer to them as a group (e.g., “the defendants”); rather, he should identify each

                                  22   involved defendant by name and link each of them to his claim by explaining what each defendant

                                  23   did or failed to do that caused a violation of his constitutional rights. See Leer v. Murphy, 844

                                  24   F.2d 628, 634 (9th Cir. 1988) (liability may be imposed on individual defendant under § 1983 only

                                  25   if plaintiff can show that defendant proximately caused deprivation of federally protected right).

                                  26   If he wants to sue a supervisor, he must allege facts showing (1) personal involvement in the

                                  27   constitutional deprivation or (2) a sufficient causal connection between the supervisor’s wrongful

                                  28   conduct and the constitutional violation. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011).
                                                                                         2
                                   1           Mr. Gardner cannot hold the municipal defendants (such as Sheriff Hennessy in her official

                                   2   capacity and the City and County of San Francisco) liable in a § 1983 action simply because they

                                   3   employ the individual wrongdoers. There is no respondeat superior liability under § 1983, i.e. no

                                   4   liability under the theory that one is responsible for the actions or omissions of another, such as an

                                   5   employee. See Board of Cty. Comm'rs. of Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997); Tsao v.

                                   6   Desert Palace, Inc., 698 F.3d 1128, 1139, 1144 (9th Cir. 2012). Thus, a claim would not be stated

                                   7   against the Sheriff or the municipality merely because they employed the alleged wrongdoers.

                                   8   Local governments, such as the City and County of San Francisco, are “persons” subject to

                                   9   liability under 42 U.S.C. § 1983 where official policy or custom causes a constitutional tort. See

                                  10   Monell v. Dep't of Social Servs., 436 U.S. 658, 690 (1978). To impose municipal liability under

                                  11   § 1983 for a violation of constitutional rights, a plaintiff must show: “(1) that [the plaintiff]

                                  12   possessed a constitutional right of which [he] was deprived; (2) that the municipality had a policy;
Northern District of California
 United States District Court




                                  13   (3) that this policy amounts to deliberate indifference to the plaintiff's constitutional right; and (4)

                                  14   that the policy is the moving force behind the constitutional violation.” See Plumeau v. School

                                  15   Dist. #40 County of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997) (citations and internal quotation

                                  16   marks omitted). For municipal liability, a plaintiff must plead sufficient facts regarding the

                                  17   specific nature of the alleged policy, custom or practice to allow the defendant to effectively

                                  18   defend itself, and these facts must plausibly suggest that the plaintiff is entitled to relief. See AE v.

                                  19   County of Tulare, 666 F.3d 631, 636-37 (9th Cir. 2012). It is not sufficient to merely allege that a

                                  20   policy, custom or practice existed or that individual officers’ wrongdoing conformed to a policy,

                                  21   custom or practice. See id. at 636-68. Leave to amend is granted so that Mr. Gardner may attempt

                                  22   to allege a Monell claim against the municipal entities listed as Defendants in his complaint. He

                                  23   must be careful to allege the specific policy, custom or practices of each municipal entity that he

                                  24   contends give rise to liability.

                                  25           Second, Mr. Gardner does not allege whether he was a pretrial detainee or a convict at the

                                  26   time he was attacked. For a claim that a jail official has been deliberately indifferent to a risk to

                                  27   an inmate’s safety, a different legal standard applies if the inmate had been convicted than if the

                                  28
                                                                                           3
                                   1   inmate was merely awaiting trial.1 In his amended complaint, Mr. Gardner must state whether he

                                   2   was a convict or pretrial detainee on April 18, 2017.

                                   3          Finally, Mr. Gardner has not alleged a § 1983 claim against inmate Lubisch, who allegedly

                                   4   attacked him. No facts are alleged to plausibly suggest that Mr. Lubisch was a state actor, which

                                   5   is a requirement for a § 1983 claim against him. If Mr. Gardner wishes to assert a state law claim

                                   6   (such as assault and battery) against Mr. Lubisch, he may do so but must allege that he is asserting

                                   7   a state law claim against Mr. Lubsich and invoke the court’s supplemental jurisdiction in his

                                   8   amended complaint by stating that he is bringing his action under 28 U.S.C. § 1367 as well as

                                   9   under 42 U.S.C. § 1983. Although Mr. Gardner is free to pursue a claim against Mr. Lubisch, the

                                  10   Court notes that suing an inmate for damages usually is an exercise in futility because the vast

                                  11   majority of inmates do not have any money to pay for a judgment, if a judgment is ever obtained

                                  12
Northern District of California
 United States District Court




                                  13   1
                                         If the inmate was a convict at the relevant time, his claim would arise under the Eighth
                                  14   Amendment’s Cruel and Unusual Punishments Clause, which has been interpreted to require that
                                       jail and prison officials take reasonable measures to protect prisoners from violence at the hands of
                                  15   other prisoners. See Farmer v. Brennan, 511 U.S. 825, 833 (1994). The failure of prison officials
                                       to protect inmates from attacks by other inmates or from dangerous conditions at the prison or jail
                                  16   violates the Eighth Amendment when two requirements are met: (1) the deprivation alleged is,
                                  17   objectively, sufficiently serious; and (2) the prison official is, subjectively, deliberately indifferent
                                       to inmate health or safety. Id. at 834. A prison official is deliberately indifferent if he knows of
                                  18   and disregards an excessive risk to inmate health or safety by failing to take reasonable steps to
                                       abate it. Id. at 837. If the inmate was a pretrial detainee at the relevant time, his claim would arise
                                  19   under the Fourteenth Amendment’s Due Process Clause. Jail officials may be liable under the
                                       Fourteenth Amendment for failure to protect a pretrial detainee from a risk of harm by other
                                  20   inmates. To state a claim that an individual officer failed to protect a pretrial detainee, a plaintiff
                                  21   must allege facts showing these elements:

                                  22                  (1) The defendant made an intentional decision with respect to the
                                                      conditions under which the plaintiff was confined; (2) Those
                                  23                  conditions put the plaintiff at substantial risk of suffering serious
                                                      harm; (3) The defendant did not take reasonable available measures
                                  24
                                                      to abate that risk, even though a reasonable officer in the
                                  25                  circumstances would have appreciated the high degree of risk
                                                      involved—making the consequences of the defendant's conduct
                                  26                  obvious; and (4) By not taking such measures, the defendant caused
                                                      the plaintiff's injuries.
                                  27
                                       Castro v. County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016) (en banc), cert. denied, 137
                                  28
                                       S. Ct. 831 (2017).
                                                                                     4
                                   1   against them.

                                   2                                       IV.      CONCLUSION

                                   3          The complaint is dismissed with leave to amend. Plaintiff must file an amended complaint

                                   4   that complies with the directions in this order no later than September 13, 2019, and must include

                                   5   the caption and civil case number used in this order and the words AMENDED COMPLAINT on

                                   6   the first page. Plaintiff is cautioned that his amended complaint must be a complete statement of

                                   7   his claims. See Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc) (“For

                                   8   claims dismissed with prejudice and without leave to amend, we will not require that they be

                                   9   repled in a subsequent amended complaint to preserve them for appeal. But for any claims

                                  10   voluntarily dismissed, we will consider those claims to be waived if not repled.”) Failure to file

                                  11   the amended complaint will result in the dismissal of this action.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: August 1, 2019

                                  16

                                  17                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
